DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 07/28/2020.
Claims 1-24 are pending of which claims 1, 14, and 23 are independent.
The IDS(s) submitted on 08/24/2020, 09/24/2020, 11/09/2020, 12/16/2020, 03/31/2021, 06/24/2021, 10/20/2021, 11/18/2021, 12/12/2021, 01/19/2022, 02/28/2022, and 03/13/2022 are considered.
Given the numerous provisional documents cited, the examiner has verified that the independent claims are fully supported by the earliest filed provisional document, 62/573797 giving the application the priority date of 10/18/2017.
			Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-3, 14, 16, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 18, 19, 23, and 24  of copending Application No. 17/028309 in view of Choi et al (WO 2018/216922 A1 - all citation from provisional documents (62/511352 and 62/523791)
This is a provisional nonstatutory double patenting rejection.
To establish the double patenting rejection, the rejection of independent claims 1, 14 and 23 of the instant application are shown below as an example.
claim 1 of the instant application, claim 1 of the co-pending application teaches the limitations of claim 1 of the instant application as shown in the table below.  
	However claim 1 of the co-pending application fails to teach the bolded elements in pending claim 1. Namely claim 1 of the co-pending application fails to teach to determine a count of data pad bits for a user based on a repetition factor for the user, determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user and per symbol per spatial stream for the user.

Claim 1 of Instant Application 
Claim 1 of Co-Pending Application 17/028309
1. An apparatus comprising:
a processor comprising logic and circuitry configured to cause an Enhanced
Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to:
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, (a repetition factor for the user), an LDPC code rate for the

the user;

a processor comprising logic and circuitry configured to cause an Enhanced
Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to:
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, an LDPC code rate for the user, and a length of a Physical


of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determine scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
convert the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
convert the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
determine a count of coded pad bits for the user based on a count (of
Single Carrier (SC) symbol blocks for the user), the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determine a count of coded pad bits for the user based on a count of
Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user,
the count of LDPC codewords for the user, and the LDPC codeword length for


bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generate encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits (per symbol) per spatial
stream for the user; and

distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per constellation point per
spatial stream for the user; and
transmit an EDMG (SC) PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user; and a memory to store information processed by the processor.
transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user; and
a memory to store information processed by the processor.





	Choi teaches to determine a count of data pad bits for a user based on a repetition factor for the user (i.e. 62/523791 - end of page 2 and beginning of page 3  20.6.3.2.3.3  - shows verbatim - a count of data pad bits for a user based on a repetition factor for the user ) determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user (i.e.  62/523791  beginning of page 4 and beginning of page 6  teaches the number of coded bits per symbol block and the whole disclosure is based on SC - Single Carrier.  See page 7 Nblksu: the number  of SC symbol block per user)) and per symbol per spatial stream for the user. (i.e. . 62/523791 on page 6 shows Nblks as number of symbol blocks per spatial stream and Nspb :the number of symbols (Constellation points) block on page 8 )
	In view of the above, having the apparatus of of co-pending application (claim 1) and then given the well- established teaching of Choi (62/523791), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of co-pending application (claim 1) as taught by Choi (62/523791) since Choi (62/523791)states in page 2 that the modification results in facilitating single carrier FDMA user data encoding and padding.
Regarding claim 14 of the instant application, claim 18 of the co-pending application teaches the limitations of claim 14 of the instant application as shown in the table below.  
	However claim 18 of the co-pending application fails to teach the bolded elements in pending claim 14. Namely claim 14 of the co-pending application fails to teach to determine a count of data pad bits for a user based on a repetition factor for the user, determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user and per symbol per spatial stream for the user.

Claim 14 of Instant Application 
Claim 18 of Co-Pending Application 17/028309
A product comprising one or more tangible computer-readable non-transitory
storage media comprising computer-executable instructions operable to, when
executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station
(STA) to::
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, (a repetition factor for the user), an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;
18. A product comprising one or more tangible computer-readable non-transitory
storage media comprising computer-executable instructions operable to, when
executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station
(STA) to:
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, an LDPC code rate for the user, and a length of a Physical
Layer (PHY) Service Data Unit (PSDU) for the user;

of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determine scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
convert the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
convert the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
determine a count of coded pad bits for the user based on a count (of
Single Carrier (SC) symbol blocks for the user), the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determine a count of coded pad bits for the user based on a count of
Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user,
the count of LDPC codewords for the user, and the LDPC codeword length for
the user;
generate encoded padded bits for the user based on a concatenation of

zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;


zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;

streams for the user based on a count of coded bits (per symbol) per spatial
stream for the user; and

distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per constellation point per
spatial stream for the user; and
transmit an EDMG (SC) PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.
transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.






	Choi teaches to determine a count of data pad bits for a user based on a repetition factor for the user (i.e. 62/523791 - end of page 2 and beginning of page 3  20.6.3.2.3.3  - shows verbatim - a count of data pad bits for a user based on a repetition factor for the user ) determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user (i.e.  62/523791  beginning of page 4 and beginning of page 6  teaches the number of coded bits per symbol block and the whole disclosure is based on SC - Single Carrier.  See page 7 Nblksu: the number  of SC symbol block per user)) and per symbol per spatial stream for the user. (i.e. . 62/523791 on page 6 shows Nblks as number of symbol blocks per spatial stream and Nspb :the number of symbols (Constellation points) block on page 8 )
	In view of the above, having the product of co-pending application (claim 18) and then given the well- established teaching of Choi (62/523791), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the product of co-pending application (claim 18) as taught by Choi (62/523791) since Choi (62/523791)states in page 2 that the modification results in facilitating single carrier FDMA user data encoding and padding.
Regarding claim 23 of the instant application, claim 23 of the co-pending application teaches the limitations of claim 1 of the instant application as shown in the table below.  
	However claim 23 of the co-pending application fails to teach the bolded elements in pending claim 23. Namely claim 23 of the co-pending application fails to teach to determine a count of data pad bits for a user based on a repetition factor for the user, determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user and per symbol per spatial stream for the user.

Claim 23 of Instant Application 
Claim 23 of Co-Pending Application 17/028309
23. An apparatus comprising:

wireless communication station (STA) to generate encoded padded bits for a user by: 
determining a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, (a repetition factor for the user), an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;


wireless communication station (STA) to generate encoded padded bits for a user by:
determining a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, an LDPC code rate for the user, and a length of a Physical
Layer (PHY) Service Data Unit (PSDU) for the user;

of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determining scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
converting the scrambled PSDU bits for the user into a plurality of LDPC

generating a coded bitstream for the user based on the plurality of LDPC
codewords for the user;


generating a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
 (of
Single Carrier (SC) symbol blocks for the user), the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determining a count of coded pad bits for the user based on a count of
Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user,
the count of LDPC codewords for the user, and the LDPC codeword length for
the user;
generating encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generating encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
means for causing the EDGMA STA to distribute the encoded padded bits for the user to one or more spatial
per symbol) per spatial
stream for the user; and



spatial stream for the user; and
(SC) PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.
means for causing the EDGMA STA to transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.






	Choi teaches to determine a count of data pad bits for a user based on a repetition factor for the user (i.e. 62/523791 - end of page 2 and beginning of page 3  20.6.3.2.3.3  - shows verbatim - a count of data pad bits for a user based on a repetition factor for the user ) determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user (i.e.  62/523791  beginning of page 4 and beginning of page 6  teaches the number of coded bits per symbol block and the whole disclosure is based on SC - Single Carrier.  See page 7 Nblksu: the number  of SC symbol block per user)) and per symbol per spatial stream for the user. (i.e. . 62/523791 on page 6 shows Nblks as number of symbol blocks per spatial stream and Nspb :the number of symbols (Constellation points) block on page 8 )



Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23  of co-pending Application No. 16/910269 in view of Handte et al (US 20200145137 A1 - all citation from foreign prior art EP 17180740.7).
	This is a provisional nonstatutory double patenting rejection.
To establish the double patenting rejection, the rejection of independent claims 1, 14 and 23 of the instant application are shown below as an example.
Regarding claim 1 of the instant application, claim 1 of the co-pending application teaches the limitations of claim 1 of the instant application as shown in the table below.  
	However claim 1 of the co-pending application fails to teach the bolded elements in claim 1 of the instant application. Namely claim 1 of the co-pending application fails to teach to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user; and transmit based on the one or more spatial streams for the user.
Claim 1 of Instant Application 
Claim 1 of Co-Pending Application 16/910269
1. An apparatus comprising:
a processor comprising logic and circuitry configured to cause an Enhanced
Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to:

determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, a repetition factor for the user, an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;
1. An apparatus comprising:
a processor comprising logic and circuitry configured to cause an Enhanced
Directional Multi-Gigabit (DMG) (EDMG) wireless communication station (STA) to:

determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, a length of a Physical
Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword
length, a repetition factor for the user, and an LDPC code rate for the user;
determine scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count


of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count


codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
convert bits of the scrambled PSDU for the user into a plurality of
LDPC codewords;
generate a coded bitstream based on the plurality of LDPC codewords;
determine a count of coded pad bits for the user based on a count of
Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determine a count of coded pad bits for the user based on a count of
Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords
for the user, and the LDPC codeword length;
generate encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generate encoded padded bits by concatenating bits of the coded
bitstream with a second plurality of zero bits, a count of zero bits in the second
plurality of zero bits is equal to the count of coded pad bits for the user; and;
distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per symbol per spatial
stream for the user; and


transmit an EDMG SCP HY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user; and a memory to store information processed by the processor.
transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the
encoded padded bits; and
a memory to store information processed by the processor.






	Handte (EP 17180740.7) teaches (i.e. in Fig. 9 IEEE802.11ay implementation in single carrier modulation in paragraph 79)  to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user (See paragraphs 80 && 81 in relation to Fig. 9 disclosing number of coded bits per block per symbol and is dependent on spatial streams and is distributed to all spatial streams such that all spatial streams have a same number of SC blocks ); and transmit based on the one or more spatial streams for the user (See paragraphs 82-83 transmitting the encoded bits on spatial streams using STBC encoding)
	In view of the above, having the apparatus of co-pending application (claim 1) and then given the well- established teaching of Handte (EP 17180740.7), it would have 

Regarding claim 14 of the instant application, claim 17 of the co-pending application teaches the limitations of claim 1 of the instant application as shown in the table below.  
	However claim 17 of the co-pending application fails to teach the bolded elements in claim 14 of the instant application. Namely claim 17 of the co-pending application fails to teach to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user; and transmit based on the one or more spatial streams for the user.
Claim 14 of Instant Application 
Claim 17 of Co-Pending Application 16/910269
14. A product comprising one or more tangible computer-readable non-transitory
storage media comprising computer-executable instructions operable to, when

Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station
(STA) to:
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, a repetition factor for the user, an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;

storage media comprising computer-executable instructions operable to, when
executed by at least one processor, enable the at least one processor to 
(STA) to:
determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, a length of a Physical
Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword
length, a repetition factor for the user, and an LDPC code rate for the user;

of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determine scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;

codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
convert bits of the scrambled PSDU for the user into a plurality of
LDPC codewords;
generate a coded bitstream based on the plurality of LDPC codewords;
determine a count of coded pad bits for the user based on a count of
Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determine a count of coded pad bits for the user based on a count of
Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords
for the user, and the LDPC codeword length;
generate encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generate encoded padded bits by concatenating bits of the coded
bitstream with a second plurality of zero bits, a count of zero bits in the second
plurality of zero bits is equal to the count of coded pad bits for the user; and;
distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per symbol per spatial
stream for the user; and


transmit an EDMG SCP HY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.
transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the
encoded padded bits.







	Handte (EP 17180740.7) teaches (i.e. in Fig. 9 IEEE802.11ay implementation in single carrier modulation in paragraph 79)  to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user (See paragraphs 80 && 81 in relation to Fig. 9 disclosing number of coded bits per block per symbol and is dependent on spatial streams and is distributed to all spatial streams such that all spatial streams have a same number of SC blocks ); and transmit based on the one or more spatial streams for the user (See paragraphs 82-83 transmitting the encoded bits on spatial streams using STBC encoding)
	In view of the above, having the product of co-pending application (claim 17) and then given the well- established teaching of Handte (EP 17180740.7), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the product of co-pending application (claim 17) as taught by Handte (EP 17180740.7) since Handte (EP 17180740.7) states in 
Regarding claim 23 of the instant application, claim 23 of the co-pending application teaches the limitations of claim 23 of the instant application as shown in the table below.  
	However claim 23 of the co-pending application fails to teach the bolded elements in claim 23 of the instant application. Namely claim 23 of the co-pending application fails to teach to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user; and transmit based on the one or more spatial streams for the user.
Claim 23 of Instant Application 
Claim 23 of Co-Pending Application 16/910269
23. An apparatus comprising:
means for causing an Enhanced Directional Multi-Gigabit (DMG) (EDMG)
wireless communication station (STA) to generate encoded padded bits for a user by:
determining a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
a repetition factor for the user, an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;

storage media comprising computer-executable instructions operable to, when
executed by at least one processor, enable the at least one processor to cause an Enhanced Directional Multi-Gigabit (DMG) (EDMG) wireless communication station
(STA) to:

Density Parity-Check (LDPC) codewords for the user, a length of a Physical
Layer (PHY) Service Data Unit (PSDU) for the user, an LDPC codeword
length, a repetition factor for the user, and an LDPC code rate for the user;

of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determine scrambled PSDU bits for the user based on a concatenation
of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
converting the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;
generate a coded bitstream for the user based on the plurality of LDPC
codewords for the user;
convert bits of the scrambled PSDU for the user into a plurality of
LDPC codewords;
generate a coded bitstream based on the plurality of LDPC codewords;
determining a count of coded pad bits for the user based on a count of

for the user, and the LDPC codeword length for the user;


for the user, and the LDPC codeword length;

bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generate encoded padded bits by concatenating bits of the coded
bitstream with a second plurality of zero bits, a count of zero bits in the second
plurality of zero bits is equal to the count of coded pad bits for the user; and;
Means for causing the EDMGA STA to distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per symbol per spatial
stream for the user; and


means for causing the EDGMA STA to transmit an EDMG SCP HY Protocol Data Unit (PPDU) based on the one or more spatial streams for the user.
transmit an EDMG SC PHY Protocol Data Unit (PPDU) based on the
encoded padded bits.







	Handte (EP 17180740.7) teaches (i.e. in Fig. 9 IEEE802.11ay implementation in single carrier modulation in paragraph 79)  to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user (See paragraphs 80 && 81 in relation to Fig. 9 disclosing number of coded bits per block per symbol and is dependent on spatial streams and is distributed to all spatial streams such that all spatial streams have a same number of SC blocks ); and transmit based on the one or more spatial streams for the user (See paragraphs 82-83 transmitting the encoded bits on spatial streams using STBC encoding)
	In view of the above, having the apparatus of co-pending application (claim 23) and then given the well- established teaching of Handte (EP 17180740.7), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of co-pending application (claim 23) as taught by Handte (EP 17180740.7) since Handte (EP 17180740.7) states in paragraphs 6 and 10  that the modification results in achieving a defined characteristic between the transmitter and the receiver and hence a simple and efficient receiver design is feasible implementing spatial streams using STBC encoding.


Claims 1, 13, 14, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 68, 69, and 74  of co-pending No. 16/626555 in view of Choi et al (WO 2018/216922 A1 - all citation from provisional documents (62/511352 and 62/523791) and Handte et al (US 20200145137 A1 - all citation from foreign prior art EP 17180740.7).
	This is a provisional nonstatutory double patenting rejection.
To establish the double patenting rejection, the rejection of independent claim 1 of the instant application is shown below as an example.
Regarding claim 1 of the instant application, claim 51 of the co-pending application teaches the limitations of claim 1 of the instant application as shown in the table below.  
	However claim 51 of the co-pending application fails to teach the bolded elements in claim 1 of the instant application. Namely claim 51 of the co-pending application fails to teach to determine a count of data pad bits for a user based on a repetition factor for the user, determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user and per symbol per spatial stream for the user and  to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user; and transmit an SC data  based on the one or more spatial streams for the user.
Claim 1 of Instant Application 
Claim 51 of Co-Pending Application 16/910269
1. An apparatus comprising:
a processor comprising logic and circuitry configured to cause an Enhanced


determine a count of data pad bits for a user based on a count of Low-
Density Parity-Check (LDPC) codewords for the user, an LDPC codeword
length for the user, a repetition factor for the user, an LDPC code rate for the
user, and a length of a Physical Layer (PHY) Service Data Unit (PSDU) for
the user;

a processor comprising logic and circuitry configured to cause an Enhanced


determine a count of data pad bits for a user based on a count of Low-Density
Parity-Check (LDPC) codewords for the user, a length of a Physical Layer (PHY)
Service Data Unit (PSDU) for the user, an LDPC codeword length, and an LDPC
code rate for the user;

of a scrambled PSDU for the user concatenated with a first plurality of zero
bits, a count of zero bits in the first plurality of zero bits is equal to the count
of data pad bits for the user;
determine a scrambled PSDU for the user by scrambling a concatenation of the
PSDU for the user with a first plurality of zero bits, a count of zero bits in the first
plurality of zero bits is equal to the count of data pad bits for the user;
convert the scrambled PSDU bits for the user into a plurality of LDPC
codewords for the user;

codewords for the user;

according to the LDPC codeword length and the LDPC code rate for the user;


Single Carrier (SC) symbol blocks for the user, the count of LDPC codewords
for the user, and the LDPC codeword length for the user;
determine a count of coded pad bits for the user based on a count of
Orthogonal Frequency Division Multiplexing (OFDM) symbols for the user, the count
of LDPC codewords for the user, and the LDPC codeword length;
generate encoded padded bits for the user based on a concatenation of
bits of the coded bitstream for the user concatenated with a second plurality of
zero bits, a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user;
generate encoded padded bits by concatenating the coded bitstream with a
second plurality of zero bits , a count of zero bits in the second plurality of zero bits is equal to the count of coded pad bits for the user; and
distribute the encoded padded bits for the user to one or more spatial
streams for the user based on a count of coded bits per symbol per spatial
stream for the user; and


based on the one or more spatial streams for the user; and a memory to store information processed by the processor.
transmit an EDMG OFDM PHY Protocol Data Unit (PPDU) based on the
encoded padded bits; and
a memory to store information processed by the processor.






	Choi teaches to determine a count of data pad bits for a user based on a repetition factor for the user (i.e. 62/523791 - end of page 2 and beginning of page 3  20.6.3.2.3.3  - shows verbatim - a count of data pad bits for a user based on a repetition factor for the user ) determine a count of coded pad bits for the user based on a count of Single Carrier (SC) symbol blocks for the user (i.e.  62/523791  beginning of page 4 and beginning of page 6  teaches the number of coded bits per symbol block and the whole disclosure is based on SC - Single Carrier.  See page 7 Nblksu: the number  of SC symbol block per user)) and per symbol per spatial stream for the user. (i.e. . 62/523791 on page 6 shows Nblks as number of symbol blocks per spatial stream and Nspb :the number of symbols (Constellation points) block on page 8 )
	In view of the above, having the apparatus of co-pending application (claim 51) and then given the well- established teaching of Choi (62/523791), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of co-pending application (claim 
	Handte (EP 17180740.7) teaches (i.e. in Fig. 9 IEEE802.11ay implementation in single carrier modulation in paragraph 79)  to distribute the encoded padded bits for the user to one or more spatial streams for the user based on a count of coded bits per symbol per spatial stream for the user (See paragraphs 80 && 81 in relation to Fig. 9 disclosing number of coded bits per block per symbol and is dependent on spatial streams and is distributed to all spatial streams such that all spatial streams have a same number of SC blocks ); and transmit an SC data based on the one or more spatial streams for the user (See paragraphs 82-83 transmitting the encoded bits on spatial streams using STBC encoding and the whole embodiment is Single Carrier (SC))
	In view of the above, having the apparatus of co-pending application (claim 51) and then given the well- established teaching of Handte (EP 17180740.7), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of co-pending application (claim 51) as taught by Handte (EP 17180740.7) since Handte (EP 17180740.7) states in paragraphs 6 and 10  that the modification results in achieving a defined characteristic between the transmitter and the receiver and hence a simple and efficient receiver design is feasible implementing spatial streams using STBC encoding.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474